DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-17 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,300,315. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims is not sufficient to distinguish the claimed product and processes as set forth in the table below.

17/653,363
USPN 11,300,315
Remark
1. A system for packing and assembling a flexible duct, comprising: 

a sleeve comprising: 

a tubular vapor barrier; 

an insulating layer within the vapor barrier and comprising a central cavity; and 

wherein the sleeve is radially compressed and rolled along an axial direction; and 

an air core sized to fit within the central cavity of the insulating layer, the air core comprising a sheet configured to block fluid flow therethrough and a structural support coiled within the sheet and wherein the air core is flattenable and not within the rolled sleeve.

1. A system for packing and assembling a flexible duct, comprising: 

a sleeve comprising: 

a tubular vapor barrier; 

an insulating layer within the vapor barrier and comprising a central cavity; and 

wherein the sleeve is radially compressed and rolled along an axial direction; 

an air core sized to fit within the central cavity of the insulating layer, the air core comprising a sheet configured to block fluid flow therethrough and a structural support coiled within the sheet and wherein the air core is flattenable and not within the rolled sleeve; 

and a shuttle bag with an open end for receiving the air core and a closed end, wherein the shuttle bag is sized to be placed radially between the air core and the insulating layer when the air core is inside the shuttle bag and inside the insulating layer.
Claim 1 of the patent includes all of the limitations of claim 1 of the application.
2. The system of claim 1, wherein the air core is flattened and wrapped around the rolled sleeve.
2. The system of claim 1, wherein the air core is flattened and wrapped around the rolled sleeve.
Same claim.
3. The system of claim 1, wherein the insulating layer and the vapor barrier are at least 25 feet long.
3. The system of claim 1, wherein the insulating layer and the vapor barrier are at least 25 feet long.
Same claim
5. The system of claim 1, further comprising an inflation system comprising an air blower coupleable to the air core and operable to provide air flow to the air core when the air core is inside 

the central cavity of the insulating layer during assembly of the flexible duct.
4. The system of claim 1, further comprising an inflation system comprising an air blower coupleable to the air core and operable to provide air flow to the air core when the air core is inside 

the shuttle bag during assembly of the flexible duct.
The application claim contains different descriptions of the field of intended use.  The apparatus of the application is capable of providing air flow to the air core when the air core is inside either the central cavity of the insulating layer or the shuttle bag.  The device of the application is equivalent to eh device of the patent.
6. The system of claim 1, wherein the structural support is transitionable between an un- flattened shape and a flattened shape.
5. The system of claim 1, wherein the structural support is transitionable between an un-flattened shape and a flattened shape.
Same claim
7. The system of claim 1, wherein the flexible duct has an R value of R-4.2, R-6.0, R-8.0, R-12.0, or R-13.0.
6. The system of claim 1, wherein the flexible duct has an R value of R-4.2, R-6.0, R-8.0, R-12.0, or R-13.0.
Same claim
8. A method for compressing a flexible duct comprising: 

radially compressing a sleeve comprising an insulating layer within a vapor barrier; 

rolling the compressed vapor barrier and insulating layer along an axial direction; and 

flattening an air core comprising a tubular sheet and a structural support coiled within the tubular sheet, wherein the air core is sized to fit within a central cavity of the insulating layer.
7. A method for compressing a flexible duct comprising: 

radially compressing a sleeve comprising an insulating layer within a vapor barrier; 

rolling the compressed vapor barrier and insulating layer along an axial direction; 

flattening an air core comprising a tubular sheet and a structural support coiled within the tubular sheet, wherein the air core is sized to fit within a central cavity of the insulating layer, 

wherein the air core is flattened by flattening the structural support; and wrapping the flattened air core around the rolled sleeve.
Claim 7 of the patent includes all of the limitations of claim 8 of the application.
9. The method of claim 8, further comprising flattening the structural support to flatten the air core by passing the air core between two rollers.
From claim 7: flattening the structural support

8. The method of claim 7, wherein flattening comprises passing the air core between two rollers.
The scope of the application claim is the same as the patent claim.
10. The method of claim 9, further comprising: 





inserting the flattened air core into a shuttle bag; and 

inserting the shuttle bag radially inside the central cavity of the insulating layer before the rolling of the insulating layer.
From claim 7: wrapping the flattened air core around the rolled sleeve.

9. The method of claim 7, further comprising 

inserting the flattened air core into a shuttle bag and 

placing the flattened air core and shuttle bag and rolling up with the sleeve or wrapping the flattened air core around the rolled sleeve.
The central cavity of the application claim is equivalent to the placing and rolling up with the sleeve of the patent claim.
11. The method of claim 9, further comprising: flattening the structural support to flatten the air core; and 

wrapping the flattened air core around the rolled sleeve.
From claim 7: wherein the air core is flattened by flattening the structural support; 


wrapping the flattened air core around the rolled sleeve
The application claim is disclosed by the patent claim
12. The method of claim 11, further comprising 

inserting the flattened air core into a shuttle bag and placing the flattened air core and shuttle bag and rolling up with the sleeve or wrapping the flattened air core around the rolled sleeve.
9. The method of claim 7, further comprising 

inserting the flattened air core into a shuttle bag and placing the flattened air core and shuttle bag and rolling up with the sleeve or wrapping the flattened air core around the rolled sleeve.
The same claim
13. The method of claim 9, wherein flattening the structural support causes inelastic deformation of the structural support.
10. The method of claim 7, wherein flattening the structural support causes inelastic deformation of the structural support.
The same claim
14. The method of claim 8, further comprising stacking multiple cylinders in a shipping container.
11. The method of claim 7, further comprising stacking multiple cylinders in a shipping container.
The same claim
15. The method of claim 8, further comprising transporting the rolled compressed vapor barrier and insulating layer as well as the flattened air core.
12. The method of claim 7, further comprising transporting the rolled compressed vapor barrier and insulating layer as well as the flattened air core.
The same claim
16. The method of claim 8, wherein the flexible duct has an R value of R-4.2, R-6.0, R- 8.0, R-12.0, or R-13.0.
13. The method of claim 7, wherein the flexible duct has an R value of R-4.2, R-6.0, R-8.0, R-12.0, or R-13.0.
The same claim
17. A method for assembling a flexible duct comprising: 

partially unrolling a sleeve that comprises an insulating layer within a vapor barrier; and 

expanding a flattened air core within a shuttle bag into radial engagement with the insulating layer by providing a pressurized stream of air into the air core to unroll the sleeve and expand the air core into the unrolled flexible duct in an un-flattened position to assemble the flexible duct.

14. A method for assembling a flexible duct comprising: 

partially unrolling a sleeve that comprises an insulating layer within a vapor barrier; 

expanding a flattened air core within a shuttle bag into radial engagement with the insulating layer by providing a pressurized stream of air into the air core to unroll the sleeve and expand the air core into the unrolled flexible duct in an un-flattened position to assemble the flexible duct, 

wherein the flattened air core transitions to an un-flattened state as the shuttle bag travels axially along the insulating layer; and flowing the pressurized stream of air out of the shuttle bag through holes in the shuttle bag.
Claim 14 of the patent includes all of the limitations of claim 17 of the application
19. The method of claim 17, further comprising radially decompressing the insulating layer as the flattened air core transitions to an un-flattened state.
15. The method of claim 14, further comprising radially decompressing the insulating layer as the flattened air core transitions to an un-flattened state.
The same claim
20. The method of claim 17, further comprising unrolling the flexible duct as the flattened air core is transitioned to the un-flattened position.
16. The method of claim 14, further comprising unrolling the flexible duct as the flattened air core is transitioned to the un-flattened position.
The same claim
21. The method of claim 20, further comprising unrolling the flexible duct from an elevated position to a lower position to utilize gravity to assist in unrolling.
17. The method of claim 16, further comprising unrolling the flexible duct from an elevated position to a lower position to utilize gravity to assist in unrolling.
The same claim
22. The method of claim 17, wherein the flexible duct has an R value of R-4.2, R-6.0, R- 8.0, R-12.0, or R-13.0.
18. The method of claim 14, wherein the flexible duct has an R value of R-4.2, R-6.0, R-8.0, R-12.0, or R-13.0.
The same claim



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2015/0152984 A1 to Disbrow (Disbrow).

With regard to claim 17, Disbrow discloses a method for assembling a flexible duct (20, fig. 1, paragraph 0032) comprising: 
partially unrolling a sleeve (28/33, fig. 1, paragraph 0032) that comprises an insulating layer (28, fig. 1, paragraph 0034. The structure identified as a belt pile would have an associated R value) within a vapor barrier (33, fig. 1, paragraph 0032 describing a rubber coating); and 
expanding a flattened air core (23/24, fig. 1, paragraph 0032) within a shuttle bag (26, fig. 1, paragraph 0034) into radial engagement with the insulating layer by providing a pressurized stream of air into the air core to unroll the sleeve and expand the air core into the unrolled flexible duct in an un-flattened position to assemble the flexible duct (as shown in the flattened state in fig. 1 and the un-flattened state in fig. 2, the introduction of pressurized air from a compressor as described in paragraph 0033 will expand the hose into an un-flattened position. Further, the background of the invention notes a need in the art for space saving measures.  In normal use the air hose of Disbrow would be coiled when not in use and then when connected to a pressurized source of air the flattened and coiled hose will expand and unroll).

With regard to claim 19, Disbrow discloses the method of claim 17 as set forth above, and  further discloses comprising radially decompressing the insulating layer as the flattened air core transitions to an un-flattened state (as described in paragraph 0034 the belt plies 28 bias the hose to a flattened state.  The addition of pressurized air overcomes the biasing action from the belt plies, effectively decompressing the insulating layer).

With regard to claim 20, Disbrow discloses the method of claim 17 as set forth above, and further discloses comprising unrolling the flexible duct as the flattened air core is transitioned to the un-flattened position (as shown in the flattened state in fig. 1 and the un-flattened state in fig. 2, the introduction of pressurized air from a compressor as described in paragraph 0033 will expand the hose into an un-flattened position. Further, the background of the invention notes a need in the art for space saving measures.  In normal use the air hose of Disbrow would be coiled when not in use and then when connected to a pressurized source of air the flattened and coiled hose will expand and unroll).

With regard to claim 21, Disbrow discloses the method of claim 20 as set forth above, and further discloses comprising unrolling the flexible duct from an elevated position to a lower position to utilize gravity to assist in unrolling (Persons having ordinary skill in the art at the time of filing use space saving overhead spooling devices to provide hoses as desired to deliver a source of pressurized air.  The weight of the hose will assist in the unrolling process).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0152984 A1 to Disbrow (Disbrow).

With regard to claim 22, Disbrow discloses the method of claim 17 as set forth above, but does not further disclose wherein the flexible duct has an R value of R-4.2, R-6.0, R- 8.0, R-12.0, or R-13.0.
The individual components of layers of the hose of Disbrow are rubber and polyester while piles of layers 26 and 28 will trap air in those layers providing additional R value.  The R value of the flexible duct of Disbrow will either have a minimum value of R-4.2 or it would have been obvious to one having ordinary skill in the art at the time of filing to protect the hose from unwanted condensation build up. 

Claims 1, 3, 5-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0038091 A1 to Campbell et al. (Campbell) in view of United States Patent Application Publication No. 2007/0054082 A1 to Beyer et al. (Beyer).
Beyer discloses a method of transporting insulation elements (Beyer, abstract, title) such as the insulating layer used in Campbell, making Beyer an analogous field of endeavor as Campbell.

With regard to claim 1, Campbell discloses a system for packing and assembling a flexible duct (Campbell, abstract, title), comprising: 
a sleeve (7, fig. 6, paragraph 0044) comprising: a tubular vapor barrier (as described in paragraph 0035); 
an insulating layer (5, fig. 6, paragraph 0044) within the vapor barrier (shown in fig. 6 the insulation layer is positioned within the vapor barrier) and comprising a central cavity (shown in fig. 6); and 
wherein the sleeve is radially compressed and rolled along an axial direction (not disclosed); and 
an air core (1, fig. 6, paragraph 0044) sized to fit within the central cavity of the insulating layer (demonstrated as depicted in fig. 6), the air core comprising a sheet configured to block fluid flow therethrough (the liner is described as a polymer film in paragraph 0038, the sheet of polymer film keeps conditioned air flowing thru the duct (instead of out thru the walls)) and a structural support (3, fig. 6, paragraph 0044) coiled within the sheet (not disclosed) and wherein the air core is flattenable (the helical configuration of the structural support would allow the air core to perform the function of being flattenable by defining flattening as either any shortening of the axial length of the air core or the ability to pitch the opening forward from the top while holding the bottom fixed and flattening the upright tube into a flattened tube) and not within the rolled sleeve (prior to insertion in the sleeve the air core would be “not within the rolled sleeve”).
Campbell fails to disclose wherein the sleeve is radially compressed and rolled along an axial direction and wherein the structural support of the air core is coiled “within the sheet”.
Beyer discloses a method of packaging panels of insulating material into rolls (Beyer, fig. 1, paragraph 0018) and then covering with a film and then a water impermeable package, in order to prevent the impairment of the insulative properties of the insulating material as taught by Beyer in paragraph 0003.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the sleeve of Campbell in a packaged form such as the one taught by Beyer, in order to ensure the insulating portion of the sleeve remains dry before assembly with the air core and installation on site.
It would have been further obvious to attach the structural support by placing a polymer sheet on either side of the structural support, in order to protect the structural support.

With regard to claim 3, Campbell in view of Beyer discloses the system of claim 1 as set forth above, and further discloses wherein the insulating layer and the vapor barrier are at least 25 feet long (paragraph 0075).

With regard to claim 5, Campbell in view of Beyer discloses the system of claim 1 as set forth above, further discloses comprising an inflation system comprising an air blower coupleable to the air core and operable to provide air flow to the air core when the air core is inside the central cavity of the insulating layer during assembly of the flexible duct (the blower fan of the HVAC unit the system is installed is considered to be the inflation system).

With regard to claim 6, Campbell in view of Beyer discloses the system of claim 1 as set forth above, and further discloses wherein the structural support is transitionable between an un- flattened shape and a flattened shape (as the flattened and un-flattened shapes are defined above in the rejection of claim 1, the structural support members are described being made of spring steel (paragraph 0036) which would allow the air core to be able to transition from a flattened to un-flattened state).

With regard to claim 7, Campbell in view of Beyer discloses the system of claim 1 as set forth above, and further discloses wherein the flexible duct has an R value of R-4.2, R-6.0, R-8.0, R-12.0, or R-13.0 (Campbell, paragraph 0048).

With regard to claim 8, Campbell in view of Beyer discloses the system of claim 1 as set forth above in the rejection of claim 1.  That rejection also discloses a method for compressing a flexible duct comprising: 
radially compressing a sleeve comprising an insulating layer within a vapor barrier (as described in the rejection of claim 1, it would have been obvious to have the insulated sleeve packaged as taught by Beyer.  That packaging method would radially compress the sleeve within the vapor barrier); 
rolling the compressed vapor barrier and insulating layer along an axial direction (as is known practice, panels or tubes of fiber insulation can be rolled into rolls for transport); and 
flattening an air core comprising a tubular sheet and a structural support coiled within the tubular sheet (as flattening is defined above in the rejection of claim 1, it would have been obvious to one having ordinary skill in the art at the time of filing to flatten the air core for transport to a job site for installation in an HVAC installation.  Flattening the air core will allow for efficient transport of the air core), 
wherein the air core is sized to fit within a central cavity of the insulating layer (as shown in fig. 6 of Campbell).

With regard to claim 9, Campbell in view of Beyer discloses the method of claim 8 as set forth above, and further discloses comprising flattening the structural support to flatten the air core (as flattening is defined in the rejection of claim 1, it would have been obvious to one having ordinary skill in the art at the time of filing to flatten the air core and thus the structural support for the reasons set forth above) by passing the air core between two rollers (not disclosed).
It would have been obvious to one having ordinary skill in the art at the time of filing to flatten the air core of Campbell in view of Beyer in order to reduce the volume of space needed to store the air core in preparation for shipping to a site of installation.  The use of two rollers is one of a limited number of options to achieve the flattening function and it would have been obvious to use them.

With regard to claim 13, Campbell in view of Beyer discloses the method of claim 9 as set forth above, and further discloses wherein flattening the structural support causes inelastic deformation of the structural support (as the flattened and un-flattened shapes are defined above in the rejection of claim 1, the structural support members are described being made of spring steel (paragraph 0036 of Campbell) which would cause inelastic deformation of the structural support).

With regard to claim 14, Campbell in view of Beyer discloses the method of claim 8 as set forth above, further comprising stacking multiple cylinders in a shipping container (shown in fig. 2 of Beyer, multiple cylinders are packaged in a container for shipping).

With regard to claim 15, Campbell in view of Beyer discloses the method of claim 8 as set forth above, but fails to further disclose further comprising transporting the rolled compressed vapor barrier and insulating layer as well as the flattened air core.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the system of Campbell in view of Beyer and to transport the system to an installation site.

With regard to claim 16, Campbell in view of Beyer discloses the method of claim 8 as set forth above, and further discloses wherein the flexible duct has an R value of R-4.2, R-6.0, R- 8.0, R-12.0, or R-13.0 (Campbell, paragraph 0048).

Allowable Subject Matter
Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 18, the prior art of record fails to teach or suggest the method further comprising: unwrapping the flattened air core from around the sleeve; and placing the flattened air core inside the insulating layer before the expanding of the flattened air core, together in combination with the other elements.
With regard to claim 4, the prior art of record fails to teach or suggest a system further comprising: a shuttle bag with an open end for receiving the air core and a closed end, wherein the shuttle bag is sized to be placed radially between the air core and the insulating layer when the air core is inside the shuttle bag and inside the insulating layer, and an inflation system comprising an air blower coupleable to the air core and operable to provide air flow to the air core when the air core is inside the shuttle bag during assembly of the flexible duct, together in combination with the other elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753